Citation Nr: 0404942	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  99-11 329A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to July 1972 and from March 1974 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A March 1999 rating 
decision determined that new and material evidence sufficient 
to reopen a claim of entitlement to service connection for a 
bilateral knee disability had not been submitted.  An August 
2002 rating decision denied entitlement to TDIU.  The veteran 
perfected an appeal of both rating decisions.

A RO hearing was held in November 1999.  The undersigned 
conducted a videoconference hearing in July 2003.  
Transcripts of both hearings have been associated with the 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran submitted additional argument and evidence 
subsequent to the July 2003 videoconference hearing.  This 
evidence includes a July 2003 statement from a VA physician, 
Dr. V.K., which suggests that the veteran is unemployable as 
a result of his migraine headaches, and a copy of a favorable 
decision from the Social Security Administration noting 
severe impairments (arthritis of the left knee, migraine 
headaches, coronary artery disease, residuals of myocardial 
infarction, coronary angiography, and stenting).  

On review, the newly submitted evidence is relevant to the 
issues on appeal.  There is no indication that the veteran 
waived his right to have this evidence considered by the 
agency of original jurisdiction in the first instance and 
therefore, this case must be remanded to the RO for initial 
consideration of the newly submitted evidence and issuance of 
a supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304 (2003); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran currently receives Social Security disability 
benefits and has submitted a copy of the decision granting 
him the benefits; however, the claims folder does not contain 
all of the medical records on which this decision was based.  
Therefore, the RO should request relevant records from the 
Social Security Administration.

In August 2002, the RO continued a 30 percent evaluation for 
service-connected migraine headaches and denied entitlement 
to TDIU.  In September 2002, the veteran submitted a notice 
of disagreement (NOD) specifically requesting a 50 percent 
rating for migraine.  By rating decision dated in February 
2003, the RO increased the evaluation for migraine headaches 
to 50 percent, the highest schedular rating for migraine.  In 
March 2003, the Compensation and Pension Service denied 
entitlement to an extraschedular total disability evaluation 
under 38 C.F.R. §§ 3.321(b)(1) and 4.16 (2003).  While the 
veteran has continued to argue that the assignment of a TDIU 
is warranted, he has not argued for an extraschedular rating 
for migraine and that matter is not before the Board.  

Accordingly, this case is REMANDED as follows:

1.	The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  

2.	The RO should contact the Social 
Security Administration and request 
copies of all records associated with 
the January 2003 award of Social 
Security Disability Benefits to the 
veteran.  All documents received or a 
negative response should be associated 
with the claims folder. 

3.	After obtaining the Social Security 
records, the case should again be 
referred to the Director of 
Compensation and Pension Service for 
consideration of an extra-schedular 
rating for TDIU pursuant to the 
provisions of 38 C.F.R. § 4.16 (2003) 
(This action should be taken in light 
of the Social Security records, July 
2003 report by Dr. V.K., and other 
additional evidence submitted since 
the  March 2003 determination the 
Director).  

4.	Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should review the evidence in its 
entirety and enter its determination 
as to a) whether new and material 
evidence has been submitted to reopen 
a claim of entitlement to service 
connection for a bilateral knee 
disability; and b) entitlement to 
TDIU.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


